— In a matrimonial action, defendant appeals from (1) a judgment of the Supreme Court, Kings County, dated March 31, 1975, which, inter alia, granted plaintiff a divorce upon defendant’s default in appearing at trial, and (2) an order of the same court, dated June 27, 1975, which denied her motion inter alia to vacate the judgment. Appeal from the judgment dismissed, without costs. A judgment resulting from an inquest occasioned by the failure of the defendant to appear at trial is a default judgment, from which no appeal lies (Intrabartolo v Intrabartolo, 38 AD2d 711; Pearlson v Javits, 19 AD2d 729). Order affirmed, without costs. We agree with Special Term that defendant’s "default in appearing is inexcusable.” Hopkins, Acting P. J., Cohalan, Christ, Brennan and Munder, JJ., concur.